Citation Nr: 0811483	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to April 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In September 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Pes planus was found on the veteran's entrance 
examination.  

2.  The evidence clearly and unmistakably shows that the 
veteran's bilateral pes planus underwent no permanent 
increase during service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1111, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA prior to the 
initial adjudication of the claim, through an August 2002 
letter.  In a January 2006 letter, VA specifically informed 
the appellant that he should submit any pertinent evidence in 
his possession.  In a March 2006 letter, the appellant was 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability for which service connection is sought.  

The record also reflects that all pertinent available service 
records and all available post-service medical evidence 
identified by the appellant have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  In particular, the 
Board notes that further development to verify any of the 
veteran's claimed foot problems during his reserve service 
has been determined to be futile, as a December 2007 memo 
indicates that a formal finding was made regarding the 
unavailability of the veteran's Army Reserve service 
treatment records.  

Furthermore, at the Travel Board hearing the undersigned 
Veterans Law Judge agreed to hold the record open for 60 days 
in order for the veteran to submit an additional opinion from 
his private physician, Dr. Lesko.  Although the record was 
held open, the veteran did not submit such record, nor did he 
submit a request for additional time in which to submit it.  
With respect to records from this doctor, it is noted that 
the veteran failed to respond to the RO's January 2006 
request to submit an enclosed Authorization and Consent to 
Release Information form, so that VA could obtain these 
records, or those of other private providers.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the pertinent implementing 
regulation.  

As indicated above, the veteran was provided with a VCAA 
letter prior to the initial adjudication of the claim.  In 
addition, when indicated, the veteran was provided additional 
information by the RO.  In the Board's opinion, any 
procedural errors on the RO's part were insignificant and 
non-prejudicial to the veteran.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
Supp. 2005); 38 C.F.R. § 3.304(b)(1) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West Supp. 
2005); 38 C.F.R. § 3.306(a) (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran claims that service connection is warranted for 
bilateral pes planus because his preexisting bilateral pes 
planus was aggravated during active service.  At the Travel 
Board hearing, the veteran testified that when he entered 
service, his shoe size was nine and a half, but when he was 
discharged, it was size ten to eleven.  He contends that he 
was treated in service for his feet several times, and 
maintains that at one point he was given some special 
apparatus type of arch support to wear in his boots.

A review of the available service treatment records shows 
that the service entrance examination report notes first 
degree pes planus, nondisabling.  The service treatment 
records also show that in January 1978 the veteran was seen 
at the podiatry clinic for complaints about left heel pain.  
Physical exam revealed some erythema in both feet, a blister 
on the fifth digit of the right foot, pain on palpation of 
the left heel, and hyperhydrosis of both feet.  The 
assessment was left heel contusion, hyperhydrosis of the 
bilateral feet, and blister of the right foot fifth digit.  
Desenex foot powder, a heel cup, and whirlpool soaks were 
prescribed.  Additionally, the veteran was restricted from 
digging for four days.  There is no further record of 
treatment for foot problems in service.  

The March 1980 discharge examination notes normal feet, and 
the accompanying report of medical history form fails to 
indicate any foot trouble.  Furthermore, although the bulk of 
the reserve service treatment records are unavailable, the 
November 1981 reenlistment examination report notes a normal 
foot exam, and the corresponding report of medical history 
fails to note any foot trouble.  Moreover, the December 1982 
examination report for affiliation purposes notes a normal 
foot exam and the December 1982 report of medical history for 
affiliation purposes notes no foot trouble.  

Additionally, none of the veteran's post-service VA treatment 
records indicate that his bilateral pes planus was aggravated 
during active service.  Notably, the report of a July 1980 VA 
orthopedic examination does not mention complaints or 
findings of bilateral pes planus.

There are two medical opinions of record concerning whether 
the veteran's bilateral pes planus was aggravated by his 
period of active service.  The VA examiner who conducted the 
February 2006 VA examination opined that the service 
treatment records and the post-service medical records do not 
support the veteran's claim that his pes planus was 
aggravated during military service.  The examiner stated that 
there is simply no evidence showing any aggravation of the 
pes planus.

The second medical opinion is from the veteran's private 
physician, Dr. Lesko.  In a December 2005 letter, Dr. Lesko 
stated that within a reasonable degree of medical certainty, 
the veteran's bilateral pes planus was substantially worsened 
by his military service.  Unfortunately, however, Dr. Lesko 
did not provide a basis for his opinion, nor did he have 
access to the claims folder, to include the service treatment 
records.  The Board notes that the weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

Therefore, the Board concludes that the evidence clearly and 
unmistakably shows that the veteran's preexisting bilateral 
pes planus underwent no permanent increase in severity during 
active service.  

Accordingly, service connection is not in order for bilateral 
pes planus.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  




ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


